DETAILED ACTION
Applicant’s amendment filed on May 26, 2022 has been acknowledged. Claims 1-20, as originally filed, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal, in view of Yocam et al. (US 2018/0322413 A1) hereafter Yocam.
As per claim 1, Taliwal discloses a system, comprising:
	a hardware processor (Page 4, paragraph [0054]-[0057]; discloses that the system comprises a server for performing the repair calculations. The server contains at least one hardware processor); and
	a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor (Page 4, paragraph [0054]-[0057]; discloses that the server contains mediums for storing the instructions which are executed by the processor to carry out the method) to perform a method comprising:
		receiving a vehicle damage object (The applicant’s originally filed specification paragraph [048] establishes that this can be “images”) for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle (Page 5, paragraph [0061]; discloses that the server receives the images and along with those images additional metadata is received which includes GPS location. Page 2, paragraph [0034]; discloses that the system already stores images and metadata regarding the vehicle make, model, and year. Page 11, paragraph [0139]; discloses that each claim submission is filed with vehicle make, model, color, age and current market value which is metadata about the claim);
		providing the vehicle damage object to a plurality of sources (Page 12, paragraphs [0160]-[0162] and Page 13, paragraphs [0163]-[0188]; discloses that the images are provided to a series or plurality of Convolutional Neural Networks (CNNs) specifically the overall process is broken down into sub-problems or sub-processes which is pertains to individual CNNs all corresponding to exterior parts of the vehicle. Each of these acts as an individual source or Artificial Intelligence function to process the information and determine necessary repairs. This is consistent with the applicant’s originally filed specification paragraphs [0111] and [0112], that is that each of the sources is an AI function);
		receiving a plurality of vehicle repair recommendation sets for the damaged vehicle from the sources, wherein each of the vehicle repair recommendation sets identifies at least one recommended vehicle repair operation of a plurality of the vehicle repair operations for at least one component of the damaged vehicle (Page 13, paragraphs [0189]-[0190]; discloses that the images are used to infer or predict damage to exterior parts. Page 13, paragraph [0192]; discloses that the level of damage for each part is determined as well as neighboring parts and the system assigns a probability that those parts have been damaged. Page 13, paragraph [0198]; discloses that this part information is used to recommend repair or replacement which is consistent with applicant’s originally filed specification paragraph [0048]);
		selecting, by a trained artificial intelligence function, one of the recommended vehicle repair operations for each component of the damaged vehicle based on a plurality of learned states (Page 13, paragraphs [0189]-[0190]; discloses that the images are used to infer or predict damage to exterior parts. Page 13, paragraph [0192]; discloses that the level of damage for each part is determined as well as neighboring parts and the system assigns a probability that those parts have been damaged. Page 13, paragraph [0198]; discloses that this part information is used to recommend repair or replacement which is consistent with applicant’s originally filed specification paragraph [0048]. Taliwal Page 14, paragraph [0200]; discloses that each of the CNNs is trained based on a set of images);
		generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operation (Page 13, paragraphs [0197]-[0199]; discloses that the information from the plurality of CNNs, as well as the information from Markov Random Field (MRF) are used together to form a damage estimate which specifically is the cost to repair or replace each of the components which has been identified as damaged. The final list can be classified into a category such as total, medium or small loss claim and includes a list of damaged parts, repair cost estimation and current age and monetary value which is fed into the classifier to determine the loss type);
		providing the composite vehicle repair recommendation set to one or more claims management systems (Page 13, paragraph [0199] and Page 14, paragraph [0200]; the composite repair recommendation set is sent to a classifier or claims management system to determine if it is a total, medium or small loss and this is based on the cost of repairs or replacement and the current age and monetary value of the vehicle); and
		training the trained artificial intelligence function by adjusting the learned states according to the vehicle damage objects received, and the corresponding composite vehicle repair recommendation generated (Page 11, paragraph [0145] and Page 12, paragraphs [0146]-[0159]; discloses that each of the AI functions or CNNs are trained and retrained based on the outputs of the system. Each of the functions are weighted and the weights are adjusted based on the desired output this training is achieved through back-propagation which is Taliwal establishes is a “well-known” algorithm).
While Taliwal establishes training the various AI functions it is not explicit that the functions are repeatedly retrained according to the received objects, since the last retraining of the trained artificial intelligence function.
	Yocam, which like Taliwal talks about using vehicle images in machine learning, teaches it is known that the trained artificial intelligence functions are repeatedly retrained according to the received objects, since the last retraining of the trained artificial intelligence function (Page 3, paragraph [0025]; teaches that the sensor data can be images from cameras. Page 6, paragraph [0051]; teaches that it is known to update or retrained to include data received after the last retraining. That is the machine learning model may be periodically retrained on recently received data or may be retrained of the accuracy of the system falls below a threshold. Since Taliwal already establishes training and adjusting the weights according to the training, it would have been obvious to retrain the model periodically as shown in Yocam to maintain or improve the accuracy of the model).
	Taliwal discloses a system and method for processing images through a plurality of AI functions to form a composite or aggregated recommendation based on the state of the vehicle. Taliwal establishes that the various AI functions are trained based on a set of images and weights adjusted based on the outputs of the system to achieve more accurate results. This training phase is performed using back-propagation algorithm. Taliwal establishes that the AI functions are used to together to form a list of damaged parts for a vehicle and produce a cost to replace or repair the parts based on the vehicle and the location of the vehicle. However, Taliwal fails to disclose that the AI functions are repeatedly retrained based on new data.
	Yocam, which like Taliwal uses machine learning which are AI functions to process images related to vehicle damage. Yocam establishes it is known to repeatedly update the AI functions based on recent data to improve the accuracy and that this type of repeated updating was known in the prior art at the time of the invention. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle damage assessment system and method of Taliwal the ability to repeatedly update or retrain the models with recent data as taught by Yocam since the claimed invention is merely a combination of old elements, and int the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Yocam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating vehicle damage and repairs provided by Taliwal, with the ability to repeatedly update or retrain the models with recent data as taught by Yocam, for the purposes of improving or maintaining accuracy. Since Taliwal already establishes training and adjusting the weights according to the training, it would have been obvious to retrain the model periodically as shown in Yocam to maintain or improve the accuracy of the model.
	As per claim 2, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses the learned states are weights (Page 6, paragraph [0074], Page 9, paragraph [0115], and Page 11, paragraphs [0141] and [0145]; discloses that each of the AI functions has a set of weighted values or learned states which are trained and retrained based on the output information); and
	each source has a respective weight for each recommended vehicle repair operation for each component (Page 6, paragraph [0074], Page 9, paragraph [0115], and Page 11, paragraphs [0141] and [0145]; discloses that each respective weight is based on the damage type and the specific component or area of the vehicle).
	As per claim 3, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses wherein generating the composite vehicle repair recommendation set comprises:
	selecting one or more of the metadata objects of the damaged vehicle (Page 13, paragraph [0189]; discloses that the images or metadata objects are selected for the specific AI functions or specific CNNs), and 
	identifying the selected metadata objects in the generated composite vehicle repair recommendation set (Page 13, paragraphs [0188]-[0199]; discloses that the images are used to identify the specific parts which are listed in the composite vehicle repair recommendation. The specific images are selected based on the area of the vehicle that the part pertains to and sent to the corresponding CNN to identify damage based on the trained functions).
	As per claim 4, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses wherein:
	each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation (Page 13, paragraphs [0192]-[0193]; discloses that each of the operations or recommendations such as damage to a particular component or part is assigned a score or percentage of confidence, specifically it establishes the probability for each of the parts is damaged or not); and
	the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set (Page 13, paragraphs [0192]-[0199]; discloses that the probabilities are identified and used in the generation of the composite repair recommendation).
	As per claim 5, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses wherein:
	each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function (Page 12, paragraphs [0160]-[0162] and Page 13, paragraphs [0163]-[0190]; discloses that each of the recommendation sets is generated by a respective artificial intelligence function in this case each corresponding area of the car has a different corresponding function each processes the images individually and the combination of those different functions results in the composite recommendation of which parts need to be replaced or repaired).
	As per claim 6, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses wherein:
	each of the further artificial intelligence functions is trained (Page 13, paragraph [0188]; discloses that each of the CNNs or artificial intelligence functions is trained).
	As per claim 7, the combination of Taliwal and Yocam teaches the above-enclosed invention; Yocam further teaches the method further comprising:
	requesting one or more of the further artificial intelligence functions be re-trained when a predetermined event occurs (Page 3, paragraph [0025]; teaches that the sensor data can be images from cameras. Page 6, paragraph [0051]; teaches that it is known to update or retrained to include data received after the last retraining. That is the machine learning model may be periodically retrained on recently received data or may be retrained of the accuracy of the system falls below a threshold. The models are retrained based on an event such as the accuracy falling below a threshold or the system receiving new data).
	As per claim 8, Taliwal discloses a non-transitory machine-readable storage medium encoded with instructions executable by a hardware processor of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform a method (Page 4, paragraph [0054]-[0057]; discloses that the server contains mediums for storing the instructions which are executed by the processor to carry out the method) comprising:
	receiving a vehicle damage object (The applicant’s originally filed specification paragraph [048] establishes that this can be “images”) for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle (Page 5, paragraph [0061]; discloses that the server receives the images and along with those images additional metadata is received which includes GPS location. Page 2, paragraph [0034]; discloses that the system already stores images and metadata regarding the vehicle make, model, and year. Page 11, paragraph [0139]; discloses that each claim submission is filed with vehicle make, model, color, age and current market value which is metadata about the claim);
	providing the vehicle damage object to a plurality of sources (Page 12, paragraphs [0160]-[0162] and Page 13, paragraphs [0163]-[0188]; discloses that the images are provided to a series or plurality of Convolutional Neural Networks (CNNs) specifically the overall process is broken down into sub-problems or sub-processes which is pertains to individual CNNs all corresponding to exterior parts of the vehicle. Each of these acts as an individual source or Artificial Intelligence function to process the information and determine necessary repairs. This is consistent with the applicant’s originally filed specification paragraphs [0111] and [0112], that is that each of the sources is an AI function);
	receiving a plurality of vehicle repair recommendation sets for the damaged vehicle from the sources, wherein each of the vehicle repair recommendation sets identifies at least one recommended vehicle repair operation of a plurality of the vehicle repair operations for at least one component of the damaged vehicle (Page 13, paragraphs [0189]-[0190]; discloses that the images are used to infer or predict damage to exterior parts. Page 13, paragraph [0192]; discloses that the level of damage for each part is determined as well as neighboring parts and the system assigns a probability that those parts have been damaged. Page 13, paragraph [0198]; discloses that this part information is used to recommend repair or replacement which is consistent with applicant’s originally filed specification paragraph [0048]);
	selecting, by a trained artificial intelligence function, one of the recommended vehicle repair operations for each component of the damaged vehicle based on a plurality of learned states (Page 13, paragraphs [0189]-[0190]; discloses that the images are used to infer or predict damage to exterior parts. Page 13, paragraph [0192]; discloses that the level of damage for each part is determined as well as neighboring parts and the system assigns a probability that those parts have been damaged. Page 13, paragraph [0198]; discloses that this part information is used to recommend repair or replacement which is consistent with applicant’s originally filed specification paragraph [0048]. Taliwal Page 14, paragraph [0200]; discloses that each of the CNNs is trained based on a set of images);
	generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operation (Page 13, paragraphs [0197]-[0199]; discloses that the information from the plurality of CNNs, as well as the information from Markov Random Field (MRF) are used together to form a damage estimate which specifically is the cost to repair or replace each of the components which has been identified as damaged. The final list can be classified into a category such as total, medium or small loss claim and includes a list of damaged parts, repair cost estimation and current age and monetary value which is fed into the classifier to determine the loss type);
	providing the composite vehicle repair recommendation set to one or more claims management systems (Page 13, paragraph [0199] and Page 14, paragraph [0200]; the composite repair recommendation set is sent to a classifier or claims management system to determine if it is a total, medium or small loss and this is based on the cost of repairs or replacement and the current age and monetary value of the vehicle); and
	training the trained artificial intelligence function by adjusting the learned states according to the vehicle damage objects received, and the corresponding composite vehicle repair recommendation generated (Page 11, paragraph [0145] and Page 12, paragraphs [0146]-[0159]; discloses that each of the AI functions or CNNs are trained and retrained based on the outputs of the system. Each of the functions are weighted and the weights are adjusted based on the desired output this training is achieved through back-propagation which is Taliwal establishes is a “well-known” algorithm).
While Taliwal establishes training the various AI functions it is not explicit that the functions are repeatedly retrained according to the received objects, since the last retraining of the trained artificial intelligence function.
	Yocam, which like Taliwal talks about using vehicle images in machine learning, teaches it is known that the trained artificial intelligence functions are repeatedly retrained according to the received objects, since the last retraining of the trained artificial intelligence function (Page 3, paragraph [0025]; teaches that the sensor data can be images from cameras. Page 6, paragraph [0051]; teaches that it is known to update or retrained to include data received after the last retraining. That is the machine learning model may be periodically retrained on recently received data or may be retrained of the accuracy of the system falls below a threshold. Since Taliwal already establishes training and adjusting the weights according to the training, it would have been obvious to retrain the model periodically as shown in Yocam to maintain or improve the accuracy of the model).
	Taliwal discloses a system and method for processing images through a plurality of AI functions to form a composite or aggregated recommendation based on the state of the vehicle. Taliwal establishes that the various AI functions are trained based on a set of images and weights adjusted based on the outputs of the system to achieve more accurate results. This training phase is performed using back-propagation algorithm. Taliwal establishes that the AI functions are used to together to form a list of damaged parts for a vehicle and produce a cost to replace or repair the parts based on the vehicle and the location of the vehicle. However, Taliwal fails to disclose that the AI functions are repeatedly retrained based on new data.
	Yocam, which like Taliwal uses machine learning which are AI functions to process images related to vehicle damage. Yocam establishes it is known to repeatedly update the AI functions based on recent data to improve the accuracy and that this type of repeated updating was known in the prior art at the time of the invention. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle damage assessment system and method of Taliwal the ability to repeatedly update or retrain the models with recent data as taught by Yocam since the claimed invention is merely a combination of old elements, and int the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Yocam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating vehicle damage and repairs provided by Taliwal, with the ability to repeatedly update or retrain the models with recent data as taught by Yocam, for the purposes of improving or maintaining accuracy. Since Taliwal already establishes training and adjusting the weights according to the training, it would have been obvious to retrain the model periodically as shown in Yocam to maintain or improve the accuracy of the model.
	As per claim 9, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses wherein:
	the learned states are weights (Page 6, paragraph [0074], Page 9, paragraph [0115], and Page 11, paragraphs [0141] and [0145]; discloses that each of the AI functions has a set of weighted values or learned states which are trained and retrained based on the output information); and 
	each source has a respective weight for each recommended vehicle repair operation for each component (Page 6, paragraph [0074], Page 9, paragraph [0115], and Page 11, paragraphs [0141] and [0145]; discloses that each respective weight is based on the damage type and the specific component or area of the vehicle).
	As per claim 10, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses wherein generating the composite vehicle repair recommendation set comprises:
	selecting one or more of the metadata objects of the damaged vehicle (Page 13, paragraph [0189]; discloses that the images or metadata objects are selected for the specific AI functions or specific CNNs), and
	identifying the selected metadata objects in the generated composite vehicle repair recommendation set (Page 13, paragraphs [0188]-[0199]; discloses that the images are used to identify the specific parts which are listed in the composite vehicle repair recommendation. The specific images are selected based on the area of the vehicle that the part pertains to and sent to the corresponding CNN to identify damage based on the trained functions).
	As per claim 11, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses wherein:
	each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation (Page 13, paragraphs [0192]-[0193]; discloses that each of the operations or recommendations such as damage to a particular component or part is assigned a score or percentage of confidence, specifically it establishes the probability for each of the parts is damaged or not); and 
	the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set (Page 13, paragraphs [0192]-[0199]; discloses that the probabilities are identified and used in the generation of the composite repair recommendation).
	As per claim 12, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses wherein:
	each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function (Page 12, paragraphs [0160]-[0162] and Page 13, paragraphs [0163]-[0190]; discloses that each of the recommendation sets is generated by a respective artificial intelligence function in this case each corresponding area of the car has a different corresponding function each processes the images individually and the combination of those different functions results in the composite recommendation of which parts need to be replaced or repaired).
	As per claim 13, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses wherein:
	each of the further artificial intelligence functions is trained (Page 13, paragraph [0188]; discloses that each of the CNNs or artificial intelligence functions is trained).
	As per claim 14, the combination of Taliwal and Yocam teaches the above-enclosed invention; Yocam further teaches the method further comprising:
	requesting one or more of the further artificial intelligence functions to be re-trained when a predetermined event occurs (Page 3, paragraph [0025]; teaches that the sensor data can be images from cameras. Page 6, paragraph [0051]; teaches that it is known to update or retrained to include data received after the last retraining. That is the machine learning model may be periodically retrained on recently received data or may be retrained of the accuracy of the system falls below a threshold. The models are retrained based on an event such as the accuracy falling below a threshold or the system receiving new data).
	As per claim 15, Taliwal discloses a method comprising:
	receiving a vehicle damage object (The applicant’s originally filed specification paragraph [048] establishes that this can be “images”) for a damaged vehicle, wherein the vehicle damage object includes a plurality of metadata objects of the damaged vehicle (Page 5, paragraph [0061]; discloses that the server receives the images and along with those images additional metadata is received which includes GPS location. Page 2, paragraph [0034]; discloses that the system already stores images and metadata regarding the vehicle make, model, and year. Page 11, paragraph [0139]; discloses that each claim submission is filed with vehicle make, model, color, age and current market value which is metadata about the claim);
	providing the vehicle damage object to a plurality of sources (Page 12, paragraphs [0160]-[0162] and Page 13, paragraphs [0163]-[0188]; discloses that the images are provided to a series or plurality of Convolutional Neural Networks (CNNs) specifically the overall process is broken down into sub-problems or sub-processes which is pertains to individual CNNs all corresponding to exterior parts of the vehicle. Each of these acts as an individual source or Artificial Intelligence function to process the information and determine necessary repairs. This is consistent with the applicant’s originally filed specification paragraphs [0111] and [0112], that is that each of the sources is an AI function);
	receiving a plurality of vehicle repair recommendation sets for the damaged vehicle from the sources, wherein each of the vehicle repair recommendation sets identifies at least one recommended vehicle repair operation of a plurality of the vehicle repair operations for at least one component of the damaged vehicle (Page 13, paragraphs [0189]-[0190]; discloses that the images are used to infer or predict damage to exterior parts. Page 13, paragraph [0192]; discloses that the level of damage for each part is determined as well as neighboring parts and the system assigns a probability that those parts have been damaged. Page 13, paragraph [0198]; discloses that this part information is used to recommend repair or replacement which is consistent with applicant’s originally filed specification paragraph [0048]);
	selecting, by a trained artificial intelligence function, one of the recommended vehicle repair operations for each component of the damaged vehicle based on a plurality of learned states (Page 13, paragraphs [0189]-[0190]; discloses that the images are used to infer or predict damage to exterior parts. Page 13, paragraph [0192]; discloses that the level of damage for each part is determined as well as neighboring parts and the system assigns a probability that those parts have been damaged. Page 13, paragraph [0198]; discloses that this part information is used to recommend repair or replacement which is consistent with applicant’s originally filed specification paragraph [0048]. Taliwal Page 14, paragraph [0200]; discloses that each of the CNNs is trained based on a set of images);
	generating a composite vehicle repair recommendation set that identifies the selected recommended vehicle repair operation (Page 13, paragraphs [0197]-[0199]; discloses that the information from the plurality of CNNs, as well as the information from Markov Random Field (MRF) are used together to form a damage estimate which specifically is the cost to repair or replace each of the components which has been identified as damaged. The final list can be classified into a category such as total, medium or small loss claim and includes a list of damaged parts, repair cost estimation and current age and monetary value which is fed into the classifier to determine the loss type);
	providing the composite vehicle repair recommendation set to one or more claims management systems (Page 13, paragraph [0199] and Page 14, paragraph [0200]; the composite repair recommendation set is sent to a classifier or claims management system to determine if it is a total, medium or small loss and this is based on the cost of repairs or replacement and the current age and monetary value of the vehicle); and 
	training the trained artificial intelligence function by adjusting the learned states according to the vehicle damage objects received, and the corresponding composite vehicle repair recommendation generated (Page 11, paragraph [0145] and Page 12, paragraphs [0146]-[0159]; discloses that each of the AI functions or CNNs are trained and retrained based on the outputs of the system. Each of the functions are weighted and the weights are adjusted based on the desired output this training is achieved through back-propagation which is Taliwal establishes is a “well-known” algorithm).
While Taliwal establishes training the various AI functions it is not explicit that the functions are repeatedly retrained according to the received objects, since the last retraining of the trained artificial intelligence function.
	Yocam, which like Taliwal talks about using vehicle images in machine learning, teaches it is known that the trained artificial intelligence functions are repeatedly retrained according to the received objects, since the last retraining of the trained artificial intelligence function (Page 3, paragraph [0025]; teaches that the sensor data can be images from cameras. Page 6, paragraph [0051]; teaches that it is known to update or retrained to include data received after the last retraining. That is the machine learning model may be periodically retrained on recently received data or may be retrained of the accuracy of the system falls below a threshold. Since Taliwal already establishes training and adjusting the weights according to the training, it would have been obvious to retrain the model periodically as shown in Yocam to maintain or improve the accuracy of the model).
	Taliwal discloses a system and method for processing images through a plurality of AI functions to form a composite or aggregated recommendation based on the state of the vehicle. Taliwal establishes that the various AI functions are trained based on a set of images and weights adjusted based on the outputs of the system to achieve more accurate results. This training phase is performed using back-propagation algorithm. Taliwal establishes that the AI functions are used to together to form a list of damaged parts for a vehicle and produce a cost to replace or repair the parts based on the vehicle and the location of the vehicle. However, Taliwal fails to disclose that the AI functions are repeatedly retrained based on new data.
	Yocam, which like Taliwal uses machine learning which are AI functions to process images related to vehicle damage. Yocam establishes it is known to repeatedly update the AI functions based on recent data to improve the accuracy and that this type of repeated updating was known in the prior art at the time of the invention. 
	It would have been obvious to one of ordinary skill in the art to include in the vehicle damage assessment system and method of Taliwal the ability to repeatedly update or retrain the models with recent data as taught by Yocam since the claimed invention is merely a combination of old elements, and int the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Yocam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of estimating vehicle damage and repairs provided by Taliwal, with the ability to repeatedly update or retrain the models with recent data as taught by Yocam, for the purposes of improving or maintaining accuracy. Since Taliwal already establishes training and adjusting the weights according to the training, it would have been obvious to retrain the model periodically as shown in Yocam to maintain or improve the accuracy of the model.	
	As per claim 16, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses the learned states are weights (Page 6, paragraph [0074], Page 9, paragraph [0115], and Page 11, paragraphs [0141] and [0145]; discloses that each of the AI functions has a set of weighted values or learned states which are trained and retrained based on the output information); and
	each source has a respective weight for each recommended vehicle repair operation for each component (Page 6, paragraph [0074], Page 9, paragraph [0115], and Page 11, paragraphs [0141] and [0145]; discloses that each respective weight is based on the damage type and the specific component or area of the vehicle).
	As per claim 17, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses selecting one or more of the metadata objects of the damaged vehicle (Page 13, paragraph [0189]; discloses that the images or metadata objects are selected for the specific AI functions or specific CNNs), and
	identifying the selected metadata objects in the generated composite vehicle repair recommendation set (Page 13, paragraphs [0188]-[0199]; discloses that the images are used to identify the specific parts which are listed in the composite vehicle repair recommendation. The specific images are selected based on the area of the vehicle that the part pertains to and sent to the corresponding CNN to identify damage based on the trained functions).
	As per claim 18, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses each of the vehicle repair recommendation sets identifies a score and/or confidence percentage for the recommended vehicle repair operation (Page 13, paragraphs [0192]-[0193]; discloses that each of the operations or recommendations such as damage to a particular component or part is assigned a score or percentage of confidence, specifically it establishes the probability for each of the parts is damaged or not); and
	the method further comprises: identifying the scores for the recommended vehicle repair operations in the generated composite vehicle repair recommendation set (Page 13, paragraphs [0192]-[0199]; discloses that the probabilities are identified and used in the generation of the composite repair recommendation).
	As per claim 19, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses each of the vehicle repair recommendation sets is generated by a respective further artificial intelligence function (Page 12, paragraphs [0160]-[0162] and Page 13, paragraphs [0163]-[0190]; discloses that each of the recommendation sets is generated by a respective artificial intelligence function in this case each corresponding area of the car has a different corresponding function each processes the images individually and the combination of those different functions results in the composite recommendation of which parts need to be replaced or repaired).
	As per claim 20, the combination of Taliwal and Yocam teaches the above-enclosed invention; Taliwal further discloses each of the further artificial intelligence functions is trained (Page 13, paragraph [0188]; discloses that each of the CNNs or artificial intelligence functions is trained).

Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 9-12, regarding the art rejections specifically that, “Assuming arguendo that it were deemed legally proper to combine the references relied upon in the manner alleged by the Examiner (which Applicant explicitly does not concede), the references, even if combined, fail to disclose, teach, or suggest each and every feature of the claims. For example, claim 1 recites (emphasis added):”
	[quoting claim 1]
	“Applicant respectfully submits that the documents applied in the Office Action fail to teach or suggest "selecting, by a trained artificial intelligence function, one of the recommended vehicle repair operations for each component of the damaged vehicle based on a plurality of learned states," as recited by Applicant's independent claim 1.”
	“The Office Action relies upon Taliwal to allegedly teach these elements, specifically in paragraphs that refer to FIG. 25, reproduced below for convenience. Applicant respectfully disagrees.”
	[reproduced Fig. 25 from Taliwal]
	“First, Taliwal discloses an exterior damage detection engine 2506 that has a separate Al function (Convolutional Neural Network- CNN) for each auto part. The Examiner reads these CNNs as Applicant's claimed "sources". But the CNNs do not provide our claimed "recommended vehicle repair operations". Instead, each CNN predicts damage to its part based on input images.”
	“Second, Taliwal does not teach or suggest Applicant's claimed Al function that selects one of the recommended vehicle repair operations for each component. The Examiner contends that Taliwal's cost estimation engine 2510 discloses this Al function. But Taliwal's cost estimation engine 2510 merely provides cost estimates; it does not select recommended vehicle repair operations. Furthermore, Taliwal does not teach or suggest the cost estimation engine 2510 is an Al function.”
	“Yocam fails to remedy these defects, and the Examiner does not contend otherwise. For at least these reasons, Applicant respectfully requests the rejection of claim 1 be reconsidered and withdrawn.”
	The Examiner respectfully disagrees.
	The Examiner notes that the term “artificial intelligence” is not specific to a particular type or implementation of artificial intelligence or AI. This is supported by the applicant’s originally filed specification paragraph [0029] which discusses that “AI implementations may differ markedly”. This is expanded upon in paragraph [0038], which outlines “one or more of the AI functions 108 may be implemented as trained machine learning models. The machine learning models may include computer vision machine learning models, natural language processing machine learning models, and the like.” Again establish that there is no specific definition of artificial intelligence or AI and that this can be implemented in various way. Paragraph [0038], further discusses that the “system 100 may include one or more databases 106, which may store vehicle repair procedures, completed estimates, estimates in process, data regarding parts, part costs, labor, labor costs, and the like. The databases 106 may include one or more natural language processing (NLP) techniques. The natural language processing databases may include rules, documents, and the like for use with the natural language processing machine learning models.” Which discusses that the data for calculating the costs is based on data stored in databases. There are no additional descriptions or elements of how the calculations are required to be performed. Paragraph [0048] establishes that the recommendation “may identify at least one recommended vehicle repair operation, of a plurality of the vehicle repair operations, for the damaged vehicle, for example, a recommended vehicle repair operation may indicate that a front bumper of the vehicle should be replaced.” Establishing that the recommendation can be merely what parts need to be replaced.
	With this the scope of the claimed invention in light of the specification, can be any sort of AI function and this includes rules for data stored in a database. Taliwal, paragraph [0036] discloses that pattern learning can be used to predict damage to both the exterior and interior of the vehicle as well as the associated repair costs. Paragraph [0037] discloses that databases can store parts and labor costs and used to prepare the estimate and trained to predict which parts and labor costs are associated with a damage assessment and this can be specific to both regions and areas of damage. Paragraph [0143] discloses that the machine learning system prepares a repair cost appraisal for the vehicle by looking up the damaged parts and labor costs in a database, comparing it to a list of previously damaged parts prior to the occurrence of the current damage, and can take into account geographical location, age of the vehicle, and other factors. Paragraph [0144] discloses that the system can classify the claims into types of claims based on the damaged parts list, repair costs estimation and current age and monetary value of the vehicle and this again can be done by an AI or machine learning algorithm. The paragraphs [0189]-[0190], [0192], [0198] and [0200]; disclose that the system uses CNNs or Convolutional Neural Network to detect external damage, this is a type of machine learning which is a type of artificial intelligence. The system goes on to predict a subset of parts which are damaged or not damaged. The estimates of internal and external damage are used to determine a cost by passing the values to the cost engine, which looks up data in the database corresponding to the cost for repair or replacement of each of the parts and this is based on make, model, year and color of the vehicle, the system can also take into account geographic location. The system trains the CNNs to detect the damage and uses a Markov Random Field or MRF algorithm to infer damage to internal parts from the determined external vehicle parts. The system can also classify the vehicle as a total, medium or small loss. As stated in the rejection this is consistent with the applicant’s originally filed specification paragraph [0048] which establishes that the recommendation is that a part should be replaced, which as shown in the applied paragraphs is what is done. While the applicant alleges that this does not make recommendations, the values of the CNNs are used to determine the amount or level of damage and if the part needs to be repaired or replaced, which is shown in paragraph [0198]. The Taliwal reference establishes that the list of damage and what needs to be repaired or replaced is performed by machine learning functions. Taliwal also establishes that the cost analysis is also performed by machine learning as noted above. Further the database and rules regarding location of the service, make, model, year and color are used to determine the cost thus, which is consistent with the applicant’s originally filed specification as discussed above. As such while the applicant alleges that the applied passages do not read over the claimed limitation the Examiner respectfully disagrees as shown Taliwal does make a recommendation or indicating what needs to be replaced based on the level of damage which is indicated by machine learning. 
	Further while the applicant alleges that the cost estimation engine does not select recommended vehicle repair operations and does not teach the cost estimation engine is an AI function, as noted above the recommendation is consistent with the applicant’s originally filed specification and the recommendation comes based on the machine learning determining the level of damage and what parts are damaged to produce a list of damaged parts both internal and external. The system indicates what needs to be replaced and what needs to be repaired. Using this information the system determines the cost of the service. To produce this estimate the system again uses machine learning to use historical data based on make, model, year and color as well as location to make the cost estimate. As such this is not merely a cost estimation as alleged but an artificial intelligence system which is trained based on historical data and image data to determine what parts are damaged both internally and externally, the level of damage and whether the parts are to be repaired or replaced. As such the reference does read over the claimed limitations and when combined the combination reads over the claims as a whole. 
	As such lacking any additional arguments the Examiner has not been persuaded and therefore the rejections have been maintained.  
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Taliwal in view of Yocam.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        8/30/2022